DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/08/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15, 16, 18, 19, 21-24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2018/0018056 A1) in view of Kanehira et al (US 2011/0157087 A1) and Kim et al (US 2016/0034087 A1).

Claim 11, Xu (Fig. 1-6) discloses a touch panel (Paragraph [0005]; wherein discloses a pressure-sensitive touch panel) comprising: 
a touch sensor substrate (1; Fig. 1; wherein discloses a substrate) having a central portion (Fig. 1; wherein figure shows a central portion), an inner peripheral 
a protective plate (5; Fig. 4 and 5; Paragraph [0030]; wherein discloses a protection layer) to cover a front surface of the touch sensor substrate (1; Fig. 4 and 6); 
a first dielectric sheet (23 and 33; Fig. 1 and 2; Paragraph [0025]; S3; Fig. 6) disposed between the touch sensor substrate (1; Fig. 4 and 5) and the protective plate (5; Fig. 4 and 5) along a first axis (Fig. 3; wherein figure 3 shows a dielectric layer arranged horizontally between the two substrates of 1 and 5 shown in figure 4); 
a first electrode (32; Fig. 3; Paragraph [0020]; wherein discloses a lower electrode) and a second electrode (31; Fig. 3; Paragraph [0020]; wherein discloses an upper electrode) disposed in the inner peripheral portion (31 and 32; Fig. 1) of the front surface of the touch sensor substrate (1; Fig. 1, 4, and 5); and 
a conductive member (4; Fig. 4 and 5) disposed between the touch sensor substrate (1; Fig. 4 and 5) and the protective plate (5; Fig. 4 and 5) along the first axis (Fig. 4; wherein figure 4 shows metal layer also arranged horizontally) and at a position so as to face the first electrode and the second electrode (31 and 32; Fig. 3-5), 
wherein the first dielectric sheet (23 and 33; Fig. 1 and 2; Paragraph [0025]; S3; Fig. 6) is disposed between the first electrode (32; Fig. 3; Paragraph [0020]; wherein discloses a lower electrode) and the conductive member (4; Fig. 4 and 5) along the first axis (Fig. 3 and 4; wherein figures shows lower electrode 32 and metal layer 4 with dielectric layer in between; wherein the figure 3 shows the dielectric layer extending in horizontal direction), and between (33; Fig. 3) the first electrode (32; Fig. 3) and the second electrode (31; Fig. 3), and the first electrode (32; Fig. 3), the second electrode 
Xu does not expressly disclose wherein the first dielectric sheet is disposed between the second electrode and the conductive member.  
Kanehira (Fig. 3 and 10; wherein teaches in figure 10 switching different embodiments of sensor and therefore obvious to combine with Xu’s teaching) discloses wherein the first dielectric sheet (1062; Fig. 10; Paragraph [0084] and [0113]; wherein discloses a dielectric layer) is disposed between the second electrode (2061b; Fig. 10) and the conductive member (2063; Fig. 10).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xu’s touch panel by applying a different sensor arrangement, as taught by Kanehira, so to use a touch panel with a different sensor arrangement for providing an input operation surface and detects a position at which an operator comes into contact with the input operation surface directly or indirectly (Paragraph [0008]).
Xu in view of Kanehira does not expressly disclose wherein the first dielectric sheet is disposed between the first electrode and the second electrode along a second axis that is perpendicular to the first axis.
Kim (Fig. 5F and 5G) discloses wherein the first dielectric sheet (420; Fig. 5F and 5G; Paragraph [0053]; wherein discloses “The spacer layer 420 may be filled with a dielectric material in accordance with the embodiment) is disposed between the first electrode (450; Fig. 5F and 5G) and the second electrode (460; Fig. 5F and 5G) along a second axis (Fig. 5F and 5G; wherein discloses dielectric material to be filled within the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xu in view of Kanehira’s touch panel by applying different pressure electrode patterns, as taught by Kim, so to use a touch panel with different pressure electrode patterns for providing a touch input device capable of detecting not only the touch position according to the touch on the touch screen but the magnitude of the touch pressure without degrading the performance of the display module (Paragraph [0010]).

Claim 12, Xu (Fig. 1-6) discloses wherein the conductive member (4; Fig. 4 and 5) is disposed in an inner peripheral portion (Fig. 4 and 5) of a back surface of the protective plate (5; Fig. 4 and 5).  

Claims 15 and 16, Kim (Fig. 7a) discloses wherein both the first electrode (450; Fig. 7a) and the second electrode (460; Fig. 7a) are comb-shaped electrodes each having a plurality of protruding portions (Fig. 7a), the protruding portions of the first electrode (450; Fig. 7a) and the protruding portions of the second electrode (460; Fig. 7a) being disposed adjacent to each other (Fig. 7a; Paragraph [0132]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xu in view of Kanehira’s touch panel by applying different pressure electrode patterns, as taught by Kim, so to use a 

Claims 18 and 19, Kanehira (Fig. 3 and 10) discloses wherein both the first electrode (2061a; Fig. 10b) and the second electrode (2061b; Fig. 10b) are rectangular in shape (Fig. 10b; wherein figure shows electrode to have a rectangular shape), and an extended line of a side of one electrode of the first electrode and the second electrode (2061a or 2061b; Fig. 10b) does not intersect with a side of the other electrode (Fig. 10b; wherein figure shows electrodes do not intersect each other).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xu’s touch panel by applying a different sensor arrangement, as taught by Kanehira, so to use a touch panel with a different sensor arrangement for providing an input operation surface and detects a position at which an operator comes into contact with the input operation surface directly or indirectly (Paragraph [0008]).

Claims 21 and 22, Kanehira (Fig. 18 and 24) discloses wherein the first electrode (6061; Fig. 18) and the second electrode (63; Fig. 18) are formed in a loop in the inner peripheral portion (Paragraph [0149]) of the touch sensor substrate (151; Fig. 18) so as to surround the touch sensor portion (80; Fig. 18).  


Claims 23 and 24, Xu (Fig. 1-6) discloses wherein the first electrode (32; Fig. 1 and 2) and the second electrode (31; Fig. 1 and 2) are formed along the touch sensor portion (2; Fig. 1 and 2) in the inner peripheral portion of the touch sensor substrate (1; Fig. 1).  

Claims 29 and 30, Kanehira (Fig. 13, 4, and 21) discloses a display device (Fig. 1) comprising: 
a touch panel (50; Fig. 2) according to claims 11 and 12 (see rejection to claims 11 and 12 above); 
a second dielectric sheet (3002; Fig. 13; Paragraph [0128]) whose front surface is adhered to a back surface of the touch panel (2050; Fig. 13); 
a frame (10; Fig. 1 and 21; wherein discloses a casing) having an opening in a central portion of the frame (30; Fig. 1 wherein figure shows opening in frame for display), the frame (10; Fig. 21) being adhered to a back surface of the second dielectric sheet (3002; Fig. 13) in a marginal portion of the frame (10; Fig. 21); and 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xu’s touch panel by applying a different sensor arrangement, as taught by Kanehira, so to use a touch panel with a different sensor arrangement for providing an input operation surface and detects a position at which an operator comes into contact with the input operation surface directly or indirectly (Paragraph [0008]).

Claims 13, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2018/0018056 A1) in view of Kanehira et al (US 2011/0157087 A1) and Kim et al (US 2016/0034087 A1) as applied to claims 11 and 12 above, and further in view of Wang et al (US 2017/0269756 A1).

Claims 13 and 14, Xu (Fig. 1-6) discloses wherein the touch sensor substrate (1; Fig. 1) is provided with first wiring (42; Fig. 1) connected to the first electrode (32; Fig. 1), second wiring (41; Fig. 1) 2Docket No. 524201USPreliminary Amendmentconnected to the second electrode (31; Fig. 1).
Xu in view of Kanehira and Kim does not expressly disclose shielding wiring disposed along the first wiring or the second wiring.  
Wang (Fig. 4) discloses shielding wiring (7; Fig. 4; Paragraph [0028]) disposed along the first wiring or the second wiring (Fig. 4; Paragraph [0028]).  


Claim 17, Kim (Fig. 7a) discloses wherein both the first electrode (450; Fig. 7a) and the second electrode (460; Fig. 7a) are comb-shaped electrodes each having a plurality of protruding portions (Fig. 7a), the protruding portions of the first electrode (450; Fig. 7a) and the protruding portions of the second electrode (460; Fig. 7a) being disposed adjacent to each other (Fig. 7a; Paragraph [0132]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xu in view of Kanehira’s touch panel by applying different pressure electrode patterns, as taught by Kim, so to use a touch panel with different pressure electrode patterns for providing a touch input device capable of detecting not only the touch position according to the touch on the touch screen but the magnitude of the touch pressure without degrading the performance of the display module (Paragraph [0010]).

Claim 20, Kanehira (Fig. 3 and 10) discloses wherein both the first electrode (2061a; Fig. 10b) and the second electrode (2061b; Fig. 10b) are rectangular in shape (Fig. 10b; wherein figure shows electrode to have a rectangular shape), and an 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xu’s touch panel by applying a different sensor arrangement, as taught by Kanehira, so to use a touch panel with a different sensor arrangement for providing an input operation surface and detects a position at which an operator comes into contact with the input operation surface directly or indirectly (Paragraph [0008]).

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2018/0018056 A1) in view of Kanehira et al (US 2011/0157087 A1) and Kim et al (US 2016/0034087 A1) as applied to claims 11 and 12 above, and further in view of Cheng et al (US 2018/0232096 A1).

Claims 25 and 26, Xu in view of Kanehira and Kim discloses the touch panel according to claims 11 and 12.
Xu in view of Kanehira and Kim does not expressly disclose wherein the pressure-sensitive sensor detects a pressing force applied to the touch panel, based on change amounts in: 
a first capacitance between the first electrode and the second electrode; 
a second capacitance between the first electrode and the conductive member; and 

Cheng (Fig. 10-14) discloses wherein the pressure-sensitive sensor (Fig. 15) detects a pressing force (Fig. 12) applied to the touch panel (Fig. 28), based on change amounts in capacitances (Fig. 10 and 11): 
a first capacitance (Cs; Fig. 10 and 11) between the first electrode (101; Fig. 10) and the second electrode (102; Fig. 10); 
a second capacitance (Cv; Fig. 10 and 11) between the first electrode (101; Fig. 10) and the conductive member (104; Fig. 10); and 
a third capacitance (CL; Fig. 10 and 11) between the second electrode (102; Fig. 10) and the conductive member (102; Fig. 10).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xu in view of Kanehira and Kim’s touch panel by applying a force detection method, as taught by Cheng, so to use a touch panel with a force detection method for providing a force detection method and apparatus, and an electronic terminal, to at least solve the above technical problem in the related art (Paragraph [0006]).

Claims 27 and 28, Cheng (Fig. 10-14) discloses wherein the second capacitance (Cv; Fig. 10 and 11) and the third capacitance (CL; Fig. 10 and 11) are connected in series (Paragraph [0049]), and the first capacitance (Cs; Fig. 11) is 5Docket No. 524201USconnected in parallel with a capacitance (Paragraph [0049]) created by connecting the second capacitance (Cv; Fig. 10 and 11) and the third capacitance in series (CL; Fig. 10 and 11).  
.

Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.
The Applicant argued with respect to claim 11 in the submitted response that the combined prior art references of Xu (US 2018/0018056) and Kanehira (US 2011/0157087) does not teach or discloses the amended limitations. Specifically the Applicant argues on pages 9 and 10, the combination of the prior art references. 
The Examiner respectfully disagrees with this argument. The prior art reference of Xu teaches a specific arranged of electrodes in which the first and second electrode are on different sides of the dielectric layer. In light of this teaching the Examiner cited the prior art reference of Kanehira was cited to teach a different arrangement of the first and second electrodes in which the electrodes were arranged to be on the same side of a dielectric layer. Therefore by modifying the position of the electrode was known at the time of the invention and would have be have been combinable because they are related to the same field of endeavor.

The Examiner respectfully disagrees with this argument. Kanehira teaches with respect to figure 13 in paragraph [0128] that “In this embodiment, the first dielectric layer 3002 is formed of the same material as that of the elastic body 1062, and has a porous form so as to reduce an effective dielectric constant thereof.” Therefore since the two layers are made from the same material but with different dielectric constants the elastic body is also a dielectric layer even though it was named “the elastic body” by Kanehira. 
The Applicant argued with respect to the newly amended limitations of “the dielectric sheet is disposed … between the first electrode and the second electrode along a second axis that is perpendicular to the first axis, and the first electrode, the second electrode, and the conductive member constitute a pressure-sensitive sensor” in the submitted response. 
In light of these arguments the Examiner pointed to the prior art reference of Kim et al (US 2016/0034087 A1) to teach an arrangement of the dielectric layer so that is disposed between first and second electrodes on the same layer. Kim teaches in figure 5F and 5G a spacer layer 420 as discloses in paragraph [0065] “The spacer layer 420 may be filled with a dielectric material in accordance with the embodiment.” Therefore as shown in figures 5F and 5G, the spacer layer of dielectric material is disposed 
The Applicant argues with respect to the dependent claims would be allowable based on the dependency from claim 11. 
The Examiner respectfully disagrees with this argument. See response to claim 11 above.

Applicant's arguments with respect to claims 11-30 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Xu et al (US 2018/0018056 A1), Kanehira et al (US 2011/0157087 A1), Kim et al (US 2016/0034087 A1), Wang et al (US 2017/0269756 A1), and Cheng et al (US 2018/0232096 A1) have been used for new ground rejection.
Claim 11 is rejected in view of previously cited reference(s) to Kim et al (US 2016/0034087 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/10/2021